Citation Nr: 0918926	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  00-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
for the period prior to July 22, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the case in March 
2001 and October 2003.  In a December 2004 rating decision, 
the RO granted a 100 percent rating for posttraumatic stress 
disorder (PTSD), and declared the TDIU issue resolved.  The 
veteran testified before the undersigned at a hearing held at 
the RO in December 2005.  In a November 2008 decision, the 
Board granted entitlement to an effective date of July 22, 
2002, for the award of a 100 percent evaluation for PTSD, and 
remanded the issue of entitlement to a TDIU for the period 
prior to July 22, 2002.


FINDINGS OF FACT

1.  The veteran's service-connected disorders include PTSD, 
evaluated as 50 percent disabling for the period prior to 
July 22, 2002; and left knee disability, evaluated as 10 
percent disabling.  The Veteran's combined disability rating 
for the period prior to July 22, 2002, was 60 percent.

2.  The veteran has three years of high school education and 
work experience as a carpenter.

3.  The Veteran's service-connected disorders did not 
preclude him prior to July 22, 2002, from securing or 
following substantially gainful employment consistent with 
his education and occupational experience.  




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities for the period prior to July 22, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107  (West  2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in June 2003 and April 2004 
correspondences.  His claim was readjudicated in a December 
2008 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.

As will be discussed at a later point, the Veteran is 
currently in receipt of a total schedular rating for 
psychiatric disability, effective July 22, 2002.  In 
consequence, the instant appeal only concerns whether the 
Veteran is entitled to a TDIU prior to that date.  The Board 
has considered whether a VA examination is necessary to 
provide a retrospective medical opinion as to the Veteran's 
employability prior to July 22, 2002.  See Chotta v. Peake, 
22 Vet. App 80 (2008).  The Board finds, however, that the 
evidence on file for the relevant period, which includes 
several VA examination reports, provides a sufficient basis 
on which to fairly evaluate the Veteran's claim.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

Service connection is in effect for PTSD and for left knee 
disability.  The PTSD was evaluated as 50 percent disabling 
for the period prior to July 22, 2002, and as 100 percent 
disabling as of that date.  The left knee disability has been 
consistently evaluated as 10 percent disabling.  The combined 
evaluation for the Veteran's service-connected disorders for 
the period prior to July 22, 2002, was 60 percent.

VA treatment records for 1996 document psychiatric complaints 
as well as reports of left knee pain.  He was hospitalized 
for the months of July and August 1996 for psychiatric 
complaints, at which time he also reported left knee pain.  
During hospitalization, he explained that he worked as a 
carpenter.  At the conclusion of hospitalization, the 
discharging clinician indicated that the Veteran would try to 
continue independent employment, but that in view of the 
psychiatric and left knee disorders, the Veteran might never 
reach his full work potential.  The clinician assigned the 
Veteran a Global Assessment of Functioning (GAF) score of 75.

VA treatment records for 1998 through 2004 document treatment 
for PTSD and left knee problems.  A January 2004 entry notes 
the clinician's impression that the Veteran was unemployable 
on the basis of PTSD symptoms.

During an April 1998 VA examination, the Veteran reported 
that he had been unemployed since 1995, and provided examples 
of psychiatric symptoms be believed were responsible for his 
employment status.  Following mental status evaluation the 
examiner concluded that the Veteran still struggled with the 
major symptoms of PTSD.  He assigned the Veteran a GAF score 
of 50, representing severe social and occupational impairment 
due to PTSD.

In an April 1998 statement, the Veteran contended that both 
his PTSD and his left knee disorder impacted on his 
employment as a carpenter.

On his June 1998 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the Veteran 
reported that he was 54 years of age, and had completed only 
three years of high school.  He indicated that he last worked 
on a full time basis in September 1992 as a carpenter, and 
had not tried to work since that time.  In subsequent 
statements, the Veteran contended that he could not work 
because of his service-connected disorders.

During a September 1999 VA general medical examination, the 
Veteran reported that he had been unable to work at all in 
the prior two years due to his PTSD.  He also reported 
experiencing left knee pain.  Following physical examination 
of the Veteran the examiner diagnosed PTSD and residuals of a 
shrapnel wound of the left knee with moderate degenerative 
joint disease.

During an October 1999 VA psychiatric examination, the 
Veteran reported that he could not work any longer because of 
his left knee disorder.  On mental status examination he 
demonstrated defective memory, difficulty concentrating and 
concrete thinking, and reported impaired impulse control and 
impaired sleep; the evaluation was otherwise normal.  The 
examiner noted that the Veteran was competent to handle his 
funds, and assigned a GAF score of 50.

The Veteran attended a VA examination in May 2001.  He 
reported experiencing PTSD and left knee symptoms.  He 
explained that he had been unemployed for the last 10 years, 
in part due to poor sleep and orthopedic pain.  He further 
explained that he would get angry when working as a carpenter 
and would walk out on jobs.  Following mental status 
evaluation, the examiner assigned the Veteran a GAF score of 
60.  The examiner concluded that the PTSD symptoms were 
becoming worse, and that the Veteran had difficulty 
functioning at work because of psychiatric symptoms.

During a March 2002 VA examination, the Veteran complained of 
left knee problems.  He reported that he was unemployed.  
Following physical examination of the Veteran, the examiner 
concluded that the Veteran had mild to moderate functional 
impairment associated with the left knee.

During a June 2003 VA examination, the Veteran explained that 
he was unable to work because of left knee and psychiatric 
symptoms.  After examination of the Veteran the examiner 
concluded that the primary limitations on his functioning 
were physical in nature, and that it was unclear whether the 
PTSD symptoms were causing limitations in the Veteran's 
ability to pursue gainful employment.  The examiner assigned 
a GAF score of 60.

In an April 2004 statement, the Veteran's spouse offered her 
conclusion that the Veteran's PTSD had caused him to endanger 
himself and others.

On file is an April 2004 statement from a sheriff's office 
explaining that the Veteran had been incarcerated in 
September and October of 1999.

The Veteran attended a VA examination in November 2004.  The 
examiner concluded that since the June 2003 VA examination, 
the Veteran's functioning had become significantly and 
severely impaired, and that his symptoms were now chronic, 
frequent, persistent and severe with no remission since that 
last examination.  The examiner concluded that the Veteran 
was currently unemployable.

At his December 2005 hearing, the Veteran testified that he 
had been unemployed since at least 1998 because of his 
psychiatric disorder, and that his left knee disorder also 
impacted on functioning.  He explained that his job as a 
carpenter usually entailed odd jobs.

Analysis

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.   38 
C.F.R. § 4.16 (2008).  The Veteran's service-connected  
disabilities consist of residuals of PTSD, evaluated as 50 
percent disabling for the period prior to July 22, 2002; and 
right knee disability, evaluated as 10 percent disabling.   
The combined rating for the Veteran's disabilities under  38 
C.F.R. 
§ 4.25 (2008) is 60 percent for the period prior to July 22, 
2002.  As the veteran does  not meet the minimum schedular 
requirements for a total rating based on unemployability for 
the period at issue, the Board must also conclude that a 
total rating based on unemployability is not warranted for 
the period prior to July 22, 2002.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  The 
Board notes, however, that although the Veteran stopped 
working sometime between 1992 and 1996, none of his treating 
or examining physicians prior to July 2002 suggested he was 
not capable of obtaining or maintaining gainful employment.  
When he was discharged from his 1996 hospitalization, his 
discharging clinician noted only that he might never reach 
his full work potential; the clinician did not suggest the 
Veteran was actually unable to obtain or maintain 
substantially gainful employment, and assigned a GAF score of 
75.  GAF scores ranging between 71 and 80 reflect that if 
symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The 
April 1998 VA examiner concluded that the Veteran's PTSD was 
severe, but also did not conclude that it rendered him 
unemployable, although he did assign a GAF score of 50, as 
did the October 1999 examiner.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). Id.  The May 2001 
examiner, however, assigned a GAF score of 60, despite noting 
that the PTSD symptoms were worse, and causing difficulty in 
function.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id. I

The June 2003 VA examiner concluded that it was unclear 
whether the Veteran's PTSD was causing any limitations, and 
determined that the Veteran's physical disorders were 
primarily responsible for such limitations in any event.  The 
March 2002 examiner, however, determined that the Veteran's 
left knee disorder was productive of only mild to moderate 
functional impairment.  It was not until January 2004 that 
any treating or examining physician determined that the 
Veteran's service-connected disorders rendered him unable to 
obtain or maintain gainful employment.  On and after that 
date, his medical providers concluded that the PTSD rendered 
him unemployable, which is the basis for the assignment of a 
total schedular evaluation effective July 22, 2002 (the Board 
chose this date in the earlier decision by finding that the 
Veteran's statement of that date regarding the severity of 
his PTSD was corroborated by later evidence).  As to the 
period prior to that date, however, the evidence as a whole 
showed only that the Veteran's left knee disorder was mild to 
moderately impairing, and that although his PTSD clearly 
caused some difficulty with employment, the severity of the 
disorder did not render him unable to obtain or maintain 
gainful employment.

Moreover, the evidence of record, and particularly that 
covering the period prior to July 22, 2002, does not reflect 
frequent periods of hospitalization or otherwise indicate 
that the Veteran's service connected disabilities have 
resulted in an  exceptional or unusual disability picture.  
Accordingly, referral of the Veteran's claim to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration is not warranted. 


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities for the 
period prior to July 22, 2002, is denied.







____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


